UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
DONELLE MURPHY,                                                :

                                                              :
                          Petitioner,                              ORDER
                                                              :
                 -v.-
                                                              :    20 Civ. 3076 (PAE) (GWG)

WARDEN OF ATTICA                                              :
CORRECTIONAL FACILITY,
                                                              :
                           Respondent.
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, United States Magistrate Judge

        With regard to petitioner’s letter dated May 4, 2021 (Docket # 35), the Court cannot
provide legal advice to the parties before it. That being said, we issue this Order to clarify the
status of this petition in relation to the motion filed in state court to seek review of petitioner’s
conviction under N.Y. Crim. Proc. Law § 440.10, and to further address petitioner’s motion for a
stay. See Letter from Petitioner, dated March 27, 2020 (Docket # 4). 1

        We begin by addressing our construction of the petition. Respondent claims in its
opposition to petitioner’s request for a stay that petitioner “did not advance the so-called ‘treaty’
argument in his habeas petition, and at this point the claims would be untimely.” Letter from
Deborah Morse, filed December 17, 2020 (Docket # 30), at 2; id. at 2 n.1 (“the original petition
did not address the ‘treaty’ claim in any fashion — this treaty claim, in any of the forms
petitioner now mentions, is a new, unrelated one”).

      The Court has reviewed the petition (Docket # 3) and rejects the respondent’s position.
On page 13 of the petition, petitioner states the following:

        I have not presented [to the state court] the argument that I am here in violation of
        the MLAT [Mutual Legal Assistance Treaty] between the United States of
        America & Japan due to the trial court’s error of law. Also counsel failed to
        invoke this treaty defensively. Also that my speedy trial rights were violated by
        the people’s failure to follow the provisions of said treaty to secure the witness. I
        am exhausting state remedies now. See letter enclosed.




        1
          We assume the § 440.10 motion has been filed by now or will be shortly. If, however,
respondent provides proof that it has not been filed, we would entertain an application to deny or
vacate the stay on that basis.
Petition for Writ of Habeas Corpus, filed June 16, 2020 (Docket # 3) (“Petition”), at 13. In the
letter that began this case (Docket # 1), which we believe is incorporated into the petition,
petitioner wrote the following:

       [B]efore your courts I am first trying to preserve my ineffective trial and appellate
       counsel claims, as well as the trial court’s abuse of discretion and error of law.

       I was tried without being allowed to confront my accuser due to the complainant
       having left the country. However, the court ruled that there was no legal process
       for which the complainant was amenable to. I found a treaty existing between the
       U.S. and Japan (MLAT) and I am now trying to preserve this for argument but I
       also believe this qualifies as a mode of proceedings violation.

Letter from Petitioner, dated April 6, 2020 (Docket # 1) at *2. In light of our obligation to
construe the pro se petition liberally, see Fleming v. United States, 146 F.3d 88, 90 (2d Cir.
1998), we construe the petition as seeking to raise the same issue that is raised in the copy of the
§ 440.10 motion (attached to Letter from Plaintiff, dated December 11, 2020 (Docket # 31)).
That motion states:

       I submit this motion . . . on the basis of (1) ineffective assistance of trial counsel.
       (2) Ineffective assistance of appellate counsel. Where both counsels failed to
       provide meaningful representation at each step of the process, beginning with
       their failure to properly research the controlling law pursuant to the United States
       Constitution Article 6 clause 2 as well as the Mutual Legal Assistance Treaty
       between the United States and Japan . . .

Docket # 31 at *6-7. In other words, we reject the respondent’s argument that there is any need
for petitioner to amend the petition in order to raise the claims set forth in his 440.10 motion.
Petition at 13; Docket # 1 at *2.

        As we have construed it, the current petition contains both exhausted and unexhausted
claims, which is known as a “mixed petition.” When presented with a mixed petition, a court has
several options: (1) to stay the petition pending total exhaustion, Rhines v. Weber, 544 U.S. 269,
277-78 (2005); or (2) to consider only the exhausted claims if petitioner agrees to abandon his
unexhausted claims, Rose v. Lundy, 455 U.S. 509, 510 (1982).

         If petitioner does not wish to stay his petition, he could choose option (2) and abandon
the pursuit of the unexhausted claims in federal court (i.e. the claims that are the subject of the
§ 440.10 motion). If he chose option (2), he could continue to pursue his claims in state court
but, if he were unsuccessful there, could not raise those claims in any federal habeas petition
(either this one or any petition in the future). If petitioner prefers this option, he need only write
a letter so stating.

        Absent such a letter, we will assume he prefers option (1). As to any stay, Rhines held
that “[b]ecause granting a stay effectively excuses a petitioner’s failure to present his claims first
to the state courts,” the Court can issue such a stay only if petitioner shows (a) “good cause for

                                                   2
the petitioner’s failure to exhaust his claims first in state court”; (b) “his unexhausted claims are
potentially meritorious,” and (c) “there is no indication that he engaged in intentionally dilatory
litigation tactics.” Rhines, 544 U.S. at 277-78.

       Plaintiff’s prior letter seeking a stay does not address these three items and presents no
arguments why they are satisfied. Accordingly, we grant petitioner leave to file a letter or
memorandum addressing the application of the Rhines standard — that is, addressing (a), (b) and
(c) above.

        With regard to petitioner’s burden of showing that “his unexhausted claims are
potentially meritorious,” Rhines, 544 U.S. at 278 (item (b)), petitioner may rely upon his 440.10
brief, which sets forth why he believes these claims should succeed. For petitioner’s edification,
we note that “good cause” (item (a)) requires showing either (1) “some factor external to the
petitioner gave rise to the default” or (2) “reasonable confusion about whether a state filing
would be timely.” Whitley v. Ercole, 509 F. Supp. 2d 410, 417, 418 (S.D.N.Y. 2007); accord
Young v. Great Meadow Corr. Facility Superintendent, 2017 WL 480608, at *5 (S.D.N.Y. Jan.
10, 2017) (collecting cases).

       The filing addressing items (a), (b), and (c) is due June 11, 2021. Respondent shall
respond to petitioner’s filing by June 25, 2021.

       The Clerk is instructed to mail a copy of this Order to petitioner.

       SO ORDERED.

Dated: May 24, 2021
       New York, New York




                                                  3
